Name: 2013/502/EU: Commission Implementing Decision of 11Ã October 2013 amending Decision 2005/7/EC authorising a method for grading pig carcasses in Cyprus as regards the alternative presentation of such carcasses (notified under document C(2013) 6583)
 Type: Decision_IMPL
 Subject Matter: Europe;  documentation;  animal product
 Date Published: 2013-10-15

 15.10.2013 EN Official Journal of the European Union L 273/37 COMMISSION IMPLEMENTING DECISION of 11 October 2013 amending Decision 2005/7/EC authorising a method for grading pig carcasses in Cyprus as regards the alternative presentation of such carcasses (notified under document C(2013) 6583) (Only the Greek text is authentic) (2013/502/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 2005/7/EC (2), the use of an alternative presentation of pig carcasses in Cyprus was authorised. (2) Cyprus has requested the Commission to be authorised to provide for a presentation of pig carcasses different from the alternative presentation authorised in Article 2 of Decision 2005/7/EC and different from the standard presentation defined in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007. (3) In accordance with the second paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, Member States may be authorised to provide for a presentation of pig carcasses different from the standard presentation defined in the first paragraph of that point, where normal commercial practice in their territory differs from that standard presentation. In its request, Cyprus specified that in its territory it is commercial practice that carcasses can be presented with tongue, kidneys and flare fat. This presentation that differs from the standard presentation should therefore be authorised in Cyprus. (4) In order to establish quotations for pig carcasses on a comparable basis, this different presentation should be taken into account by adjusting the weight recorded in such cases in relation to the weight for standard presentation. (5) Decision 2005/7/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Article 2 of Decision 2005/7/EC is replaced by the following: Article 2 Notwithstanding the standard presentation laid down in the first paragraph of point B.III of Annex V to Regulation (EC) No 1234/2007, pig carcasses in Cyprus may be presented without removing the tongue, kidneys and flare fat before the carcass is weighed and graded. In the case of such presentation the recorded hot carcass weight shall be adjusted in accordance with the following formula: . Article 2 This Decision is addressed to the Republic of Cyprus. Done at Brussels, 11 October 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Decision 2005/7/EC of 27 December 2004 authorising a method for grading pig carcasses in Cyprus (OJ L 2, 5.1.2005, p. 19).